Slip Op.   99 - 13

           UNITED STATES COURT OF INTERNATIONAL TRADE

               BEFORE:   RICHARD W. GOLDBERG, JUDGE


                                   
JEFFREY S. BELL,                   
                                   
                    Plaintiff,     
                                   
               v.                              Court No. 92-11-00764
                                   
UNITED STATES,                     
                                   
                    Defendant.     
                                   

                               JUDGMENT ORDER

     On November 12, 1993, the Court remanded the above-captioned
action to Customs so that plaintiff might present additional
evidence pertaining to the denial of his application for a customs
broker license. See Jeffrey S. Bell v. United States, 17 CIT 1220
(1993). On May 3, 1994, upon Order of the Court, the parties then
advised that the Secretary of the Treasury had granted Mr. Bell’s
appeal of the denial of his license application and that the
parties intended to file a stipulation to dismiss the above-
captioned action pursuant to USCIT R. 41(a)(1)(B).

     Having subsequently failed to submit any papers whatsoever,
the Court issued an Order on December 7, 1998, requiring that
plaintiff in the above-captioned action show cause why the case
should not be dismissed for lack of prosecution. Plaintiff failed
to respond to the Court’s show cause Order. Defendant responded in
a letter to the Court on January 20, 1998, indicating that it had
been unable to locate counsel for plaintiff. Upon consideration of
plaintiff’s failure to respond to the Order to show cause; upon all
other papers and proceedings had herein, and upon due deliberation,
it is hereby
     ORDERED that above-captioned action is dismissed for failure
to prosecute.

     SO ORDERED.



                                                JUDGE

Date:     January 29, 1999
          New York, New York